Judgment of this court — That there is manifest error in tbe judgment complained of. Tbe law is to have a reasonable construction, it was made for tbe relief of poor imprisoned debtors, and may not be so construed as to work an injury to tbe honest creditor. The object of tbe law is, tbe sustenance of tbe debtor; and it could not be said with any propriety, that be was without sustenance at this time, being immediately' after bis dinner. See Sheriff Parsons v. Whetmore, Middlesex July Term, 1789.